Citation Nr: 0211801
Decision Date: 09/11/02	Archive Date: 11/06/02

DOCKET NO. 00-22 400             DATE   SEP 11 2002

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Denver, Colorado

THE ISSUES

1. Entitlement to service connection for residuals of a fracture of
the left clavicle.

2. Entitlement to service connection for frostbite residuals.

3. Entitlement to service connection for residuals of a left ankle
fracture.

(The issue of entitlement to service connection for headaches will
be the subject of a separate Board decision at a later date.)

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran had 20 years of active service ending in April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a RO decisions which denied service connection for
claimed residuals of a left ankle fracture, claimed residuals of a
left clavicle fracture, headaches and frostbite residuals.

A Board hearing was held at the RO in June 2002, before the Board
Member signing this document. The Board Member had been designated
by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 7102
(West 1991 & Supp. 2002). A transcript of the hearing testimony has
been associated with the claims file.

The Board is under additional development on the issue of service
connection for headaches pursuant to authority granted by 67 Fed.
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R.
19.9(a)(2)). When it is completed, the Board will provide notice of
the development as required by Rule of Practice 903. (67 Fed. Reg.
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 20.903.)
After giving the notice and reviewing your response to the notice,
the Board will prepare a separate decision addressing the issue.

- 2 -

FINDINGS OF FACT

1. All relevant available evidence necessary for an equitable
disposition of the appropriate claims addressed by this decision
has been obtained by the RO.

2. There is no competent medical evidence to show that the veteran
has a current continuing disability related to a cold injury,
including frostbite residuals, which was shown in or made worse by
occurrence or event in active service.

3. There is no competent medical evidence to show that the veteran
sustained a fracture of the left clavicle in service or that the
veteran has any disability related to the left clavicle that was
shown in or made worse by active duty.

4. There is no competent medical evidence to show that the veteran
sustained a fracture of the left ankle in service or that the
veteran has any disability related to the left ankle that was shown
in or made worse by active duty.

CONCLUSIONS OF LAW

1. Claimed residuals of frostbite were not incurred in or
aggravated by service 38 U.S.C.A. 1110, 1131, 5103A (West 1991 and
Supp. 2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) to be
codified at 38 C.F.R. 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R.
3.102, 3.303 (2001)

2. Claimed residuals of a left clavicle fracture were not incurred
in or aggravated by service. 38 U.S.C.A. 1110, 1131, 5103A (West
1991 and Supp. 2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to
be codified at 38 C.F.R. 3.102, 3.156(a), 3.159, and 3.326); 38
C.F.R. 3.102, 3.303 (2001).

3. Claimed residuals of a left ankle fracture were not incurred in
or aggravated by service. 38 U.S.C.A. 1110, 1131, 5103A (West 1991
and Supp. 2002); 66 Fed.

- 3 -

Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R.
3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. 3.102, 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims Assistance Act
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096, became
effective during the pendency of this appeal. Codified at 38
U.S.C.A. 5100 et seq. (West Supp. 2002). There have also been final
regulations promulgated to implement the new law. See 66 Fed. Reg.
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 3.102,
3.155(a), 3.159, and 3.326). The Board has therefore reviewed this
case with the provisions of those laws in mind, and finds that VA's
duty to assist the appellant in developing the evidence pertinent
to the claims has been met. In this regard, the Board notes that
the veteran has undergone VA examination and pertinent medical
treatment records were requested.

The veteran has been informed of the information and evidence
necessary to substantiate his claims, and was specifically advised
of the notice and duty to assist provisions of the VCAA in
correspondence dated in December 2001. He has not identified any
additional, relevant evidence that has not been requested or
obtained. As it appears that all pertinent evidence has been
obtained, even without specific notice as to which party will get
which evidence, the Board finds that the claims are ready to be
reviewed on the merits. See 38 U.S.C.A. 5100 et seq. (West Supp
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by active service. 38
U.S.C.A. 1110, 1131 (West 1991 & Supp. 2002). If a chronic disease
is shown in service, subsequent manifestations of the same chronic
disease at any later date, however remote, may be service
connected, unless clearly attributable to intercurrent causes. 38
C.F.R. 3.303(b) (2001). However, continuity of symptoms is required
where the condition in

- 4 -

service is not, in fact, chronic or where diagnosis of chronicity
may be legitimately questioned. 38 C.F.R. 3.303(b) (2001).

In addition, service connection may also be granted for any disease
diagnosed after discharge, when all the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 U.S.C.A. 1113(b) (West 1991 & Supp. 2002); 38 C.F.R.
3.303(d) (2001). The Board must determine whether the evidence
supports the claim or is in relative equipoise, with the veteran
prevailing in either case, or whether the preponderance of the
evidence is against the claim, in which case, service connection
must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of his service medical records reflects that in May 1961,
the veteran was admitted to the hospital with a chief complaint of
left hip pain following a motor vehicle accident. He also presented
with pain in the occipital region, diffuse left sided abdominal
pain and left flank pain. The diagnosis was myositis, due to
trauma, in the muscles of the left hip. A December 1964 record
shows that the veteran was recommended for assignment in warmer
climates due to difficulties from splints inserted following nose
surgery. On reenlistment examination in January 1965, the veteran
denied a history of musculoskeletal complaints or foot trouble. A
June 1965 physical profile record noted a recommendation for no
assignment which required prolonged or repeated exposure to extreme
cold due to the veteran's nasal passage abnormalities. A May 1970
X-ray study reflects comminuted fracture of the distal phalanx,
hallux (great toe of the left foot). The November 1974 retirement
examination report reflects that physical examination of the
veteran was negative for pertinent abnormalities. He reported a
history of right foot pain and chronic desquamation with itching of
both feet. No other pertinent history was reported.

On VA examination in May 1976, no abnormalities of the left ankle
or left clavicle were noted. No history of frostbite residuals was
reported. Thus, there are no pertinent complaints, findings, or
diagnoses for the disorders during service.

- 5 -

In a May 1976 rating decision, service connection for impairment of
visual field with anisocoria, right eye, probably secondary to
optic nerve damage was granted with a 10 percent evaluation.
Service connection for post operative defection of the nasal septum
with rhinitis was granted with a 10 percent evaluation.

On VA examination conducted in September 1999, the veteran reported
a history of a left ankle fracture during a motor vehicle accident
in the 1960's. He said that he was treated by an operative
reduction and internal fixation. He denied any symptoms of pain,
but reported occasional soreness of the ankle brought on by walking
for more than ten minutes or standing for more than a half an hour
in one position. He related that he treated swelling and soreness
of the left ankle with pain relievers at night. Examination of his
musculoskeletal system revealed that his gait was reciprocal and
symmetrical. Range of motion of the left ankle was 20 degrees of
dorsiflexion and 45 degrees of plantar flexion with slight pain
over the medial side of the ankle. Tenderness over the medial
malleolus was also noted. Neurovascular examination of the foot was
normal. The diagnoses included status post fracture, healed and old
status post operative reduction and internal fixation residuals of
well healed scar, no limitation of motion. It was noted that the
veteran denied that normal repetitive daily use of the left ankle
resulted in weakness, incoordination or increased pain. He also
denied that he periodically experienced prolonged flare-ups in the
left ankle joint resulting in significant reduction in functional
ability for more than just a brief period of time. No X-rays or
other verification was undertaken at this time.

During the June 2002, Travel Board hearing, the veteran testified
that he sustained injuries to his collarbone and left ankle and
foot after a motor vehicle accident in 1961. He related that he
currently experienced left ankle pain and problems with instability
and mobility. He stated that he had no recurrent problems of the
left clavicle. The veteran testified that he suffered frostbite
during a military assignment in Korea. He related that his current
symptoms included pain in the toes and a tingling sensation in his
feet.

- 6 -

Based on the evidence of record and the applicable laws and
regulations set forth above, the Board finds that the veteran's
claimed left clavicle and left ankle disabilities and claimed cold
injury residuals did not begin in service. In this regard, it is
noted that the service medical records are entirely silent for
diagnoses, complaints or treatment for such disorders. Specifically
with regard to the claimed left ankle and left clavicle disorder,
it is noted that the veteran has related such conditions to a 1961
motor vehicle accident. While the service records reflect such an
accident, the only diagnosis noted at that time was myositis due to
left hip trauma. Service records in 1970 reflect that the veteran
suffered a fracture to the left great toe; however, injury to the
left ankle was not shown. Moreover, on service retirement
examination in 1974, the veteran's musculoskeletal system was
listed as clinically normal. The May 1976 VA examination report
makes no mention of claimed injuries of the left clavicle, left
ankle or cold injury residuals. On VA examination in 1999, the
veteran reported some symptoms related to his left ankle and gave
history of an in-service fracture. The diagnoses included status
post healed fracture and post operative residuals of left ankle
operative reduction and internal fixation. The Board notes that the
VA examiner did not have the veteran's claims file or any
historical medical records available for review. It appears that
the diagnosis was based on the veteran's self-reported and
unsubstantiated history of a left ankle fracture during service.
See Cahall v. Brown, 7 Vet. App. 232 (1994); Reonal v. Brown, 5
Vet. App. 458 (1993). Moreover, no symptoms related to a left
clavicle disorder or residuals of frostbite were noted in the
examination report. The Board also notes that during the June 2002
Travel Board hearing, the veteran denied any current symptoms
related to a left clavicle disorder. In addition, despite repeated
requests from the RO, the veteran has not identified any
additional, relevant evidence in connection with his claims.

The Board has considered the veteran's statements that he currently
has disabilities of the left ankle and left clavicle as well as
residuals of frostbite which began during active duty. Although his
statements and testimony are probative of symptomatology, they do
not constitute competent or credible evidence of a diagnosis or
medical causation of a disability. See Grottveit v. Brown, 5 Vet.
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95
(1992); Miller v.

- 7 -

Derwinski, 2 Vet. App. 578, 580 (1992). His assertions are not
deemed to be credible in light of the other objective evidence of
record showing no evidence of such current disorders. He lacks the
medical expertise to offer an opinion as to the existence of the
disabilities, as well as to medical causation of any current
disabilities. Id.

In the absence of competent, credible evidence of continuity of
relevant symptomatology, service connection is not warranted for
claimed residuals of frostbite and left ankle and left clavicle
disorders. Clearly, the preponderance of the evidence is against
the claims. Thus the Board concludes that the veteran's claims for
service connection for residuals of frostbite and left ankle and
left clavicle disorders must be denied.

ORDER

Service connection for residuals of a fracture of the left clavicle
is denied. 

Service connection for frostbite residuals is denied. 

Service connection for residuals of a left ankle fracture is
denied.

MICHAEL D. LYON
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

- 8 - 

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 9 -

